Eodey, Judge
(orally):
Now, gentlemen of the grand jury, for, after taking the oath just administered, that is what you are, it becomes the duty of the court to make a few remarks to you as to your duties, and I will do it from my general knowledge of the subject. I have not prepared anything specially, but so that you will ‘ understand the situation, I will first explain that you are a United States grand jury. Some people have a wrong idea here in the *195island that a.grand jury passes on all violations of law on the island. It does not. You are a grand jury to investigate only crimes committed against the laws of the United States. Crimes against the island and the local laws are entirely taken cognizance of in the local courts, and therefore your duties are not very onerous. The United States, owing to its Constitution, cannot prosecute any person for a felony üntil twelve men such as you are say that there is probable cause for prosecuting, by returning an indictment against the party under the charge. Tor misdemeanors, of course, the United States Attorney can file a mere charge or information, and the person may be prosecuted on that; but no citizen of Porto Eico or of the United States, or any foreigner living here, can be prosecuted for a violation of United States laws amounting to á felony, save after you gentlemen say so through twelve of your number voting for an indictment.
You must remember when you. go to your rooms to deliberate, that you are not a trial jury. A trial jury will be called in here on the 8th of November to try the cases on the indictments that you return, if the defendants are arrested and we get them here. Therefore a grand jury ordinarily hears only one side of a case, but there is nothing in the law to prevent you from sending for other evidence, if you think it might explain evidence before you, and make it unnecessary to return an indictment. But in most instances all a grand jury has to do is to say whether there is probable cause for returning an indictment. It is, of course, a serious thing to return an indictment against a citizen, and you should not do it unless you believe there is in fact probable cause' therefor; but when you believe on the evidence that there is probable cause, you should not hesitate to return it. In the *196grand-jury room you should throw out of your minds all prejudice. You should present no one for envy, hatred, or malice, and leave no one unpresented for fear, favor, affection, hope of reward, or gain. You should let such things have no effect upon your actions, but return an indictment when the l'aw says it ought to be returned, and refuse to return it when the law says it ought not to be, or when the facts do not warrant it.
Twelve of your number must agree before any indictment can be returned. When twelve do not agree, you ignore the charge and the foreman will write upon the back of the bill, “Yot a true bill.” Where an indictment is found, it is simply signed by the foreman and indorsed upon the back, “A true bill;” and all of you then come' into court and return it, or you may wait until you have concluded the business before you, and return them all at once.
When you go to your room, you select one of your number as secretary or clerk, and he keeps a record of your proceedings in a way that the United States Attorney will instruct you. You are entitled at any time to the advice of the court, but ordinarily the advice of the United States Attorney, whose business it is tó attend your sessions, is sufficient. The United States Attorney can be present at all sessions during the examination of witnesses, etc., but nobody save yourselves must be present when you vote upon an indictment. You close your doors then, and neither the United States Attorney nor anybody else can be present with you at that time, but when the United States Attorney comes back, you inform him whether or not an indictment has been found.
You may take cognizance of any case where any of you may know of the violation of any United States law all over the *197island, and the United States Attorney will himself present some matters before you. You are entitled to the process of the court to bring any witness on the island before you. You are masters of your own time and may hold your sessions when you choose, but it is expected that you will attend to business. Some of you may be inconvenienced by long service, and you must not put the island to the expense of a long session. But you should not refuse to do your duty because of expense. The government never stops at that.
The class of cases that may be brought before you may be various. While your duties are narrowed to crimes against United States laws only, still more of those laws are applicable in a territory such as this island really is than are applicable in the States.
Several of you have served on grand juries before, and you may know the distinction between [Federal courts and state courts. That distinction obtains in Porto Bico between this court and the insular courts. In civil cases this court has jurisdiction when the citizenship of the litigants is different, and for other reasons which are specified by law; but in criminal cases this court has jurisdiction only where a United States law has been violated. Crimes against the postoffice will be cognizable before you, or any sort of crime against the mails of the United States. The United States mail has come to be recognized as one of the most sacred things under the United States government, and properly so. The government spares no expense to bring a violator to justice, and, hence, out of the billions of letters that pass from one end of the country to the other, the percentage of loss is very small, because everyone knows that if he puts a polluting hand upon the mail, the government will *198bring him back from the ends of the world to stand trial. Therefore, if the evidence, under your oaths, warrants the bringing in or finding of an indictment, it is your duty to return it, and if the evidence does not warrant it, you are under your oaths equally bound to refuse to return an indictment. There are many phases of crimes against the postoffice that it is unnecessary for the court to refer to; embezzlement of postal funds, stealing from the mail boxes, interfering with mail carriers,— almost anything that interrupts the mail service. The United States Attorney will inform yon fully in regard to them. Then all cases of violations of the customs laws and regulations, — in fact, any sort of crime under all the ramifications of that service. Lottery importations is a crime the court calls your particular attention to. It cost the United States a large amount of money to abolish the Louisiana lottery and other lotteries in the United States, and the importation of lottery tickets with intent as set out in the law, from foreign countries, is prohibited. It is your duty to enforce that law, and it will be as much a violation of your duty to refuse to enforce it as it will be to refuse to enforce any other law. A grand jury is an arm of the court in the administration of justice, — is a part of the court itself. You are just as much a part of the court as I am sitting on this bench; and it is just as much your duty to make it possible to punish all violations of the United States laws by authorizing crime to be punished — because they cannot be punished unless you return an indictment — as it is the duty of the court to do its duty. The United States Attorney may have some cases coming from United States Commissioners, and other cases that he moves in of his own motion, to bring before you. Therefore, as to the importation of lottery tickets, if you believe that a per*199son whose case is brought before yon did import lottery tickets into-Porto Rico, it will be yonr duty to bring in an indictment against him.
Crimes against the coinage of the United States may come before you, such as counterfeiting and the passing of counter-féit coins; and in all of these cases I am telling you about, you have exclusive jurisdiction. IsTo insular court can prosecute for them; only a national court and national grand juries can do so. This sort of duty is the part which citizens of Porto Rico take in the national government. It is to be said to the credit of the island that there is not a great amount of crime against the laws of the United States committed here. That is as much a pleasure to the court as it is to you. But when such crimes are committed, and they are brought to .your attention, it is your duty to return indictments for them.
Grimes against the quarantine laws are cognizable by you. All of you who have lived for many years on the island have seen the transition from plagues and yellow fever to healthy conditions equal to those of the temperate zones. Why ? Because the United States government has established and maintained at its own expense a splendid quarantine system on this island, and it is your duty to indict anybody who has committed a crime in that regard against the quarantine laws.
Certain admiralty crimes are also cognizable by a United States grand jury; also crimes committed in forts, arsenals, dockyards, on timber reserves, and in the bays and inlets of this island; as they are crimes against the United States, even when the charge is rape or murder, because no insular court can prosecute for such offenses committed in such places. And it is your duty to authorize them to be prosecuted in this court *200if any Rave been committed. Also crimes against the lighthouse service of the island are cognizable by you.. The United States government has gone to great expense to establish lighthouses, buoys, etc., for the protection of the lives of mariners, and it is your duty to make everybody respect the laws regarding such safeguards around the island.
I instruct you that living in adultery or unlawful cohabitation is a crime against the laws of the United States on this island, and if any of you know of a ease of that kind, you have a right to bring it to the attention of the United States Attorney and have it prosecuted. Crimes against the anti-trust laws are also cognizable by you. If any of you know of any crimes against the anti-trust laws where there is restraint of trade on this island, call the attention of the United States Attorney to it, and, if you have evidence enough, bring in an indictment. The anti-rebate law is also in force here. If there are any acts being committed in violation of it, they should be punished. Every one of those acts, including the pure food.law and the law against prize fighting and other general laws involving crime, when not locally inapplicable, are as much in force in the island of Porto Rico as they are in any territory in the United States. If there is discrimination here in favor of one shipper and against another, it is your duty to investigate them and return an indictment, if there is sufficient evidence to warrant you in doing so. It is not certain that the safety appliance law is applicable in Porto Rico, but the United States Attorney will instruct you in regard to that.
There are no crimes arising out of national internal revenue laws in Porto Rico cognizable by you. The United States government has given to the people of Porto Rico the right to *201impose its own internal revenue charges, and such taxes on spirits, tobacco, etc., go into the local treasury; hence, in Porto Pico, those Federal statutes in that regard remain in abeyance. It is my belief that the local courts only can prosecute for violations of those local laws here.
Of course, inciting "or engaging in rebellion is strictly a national crime, and is cognizable by you. Crimes against the administration of justice, such as perjury and tampering with witnesses in the United States court, and crimes against seamen, and their abuse in one way and another, will also be considered by you.
The court has prescribed your mode of procedure, and it expects that you will conduct the business that comes before you with reasonable despatch. It is always the custom of the grand jury to examine the jail and penitentiary where people who may be convicted under indictments that you find would be placed. All persons convicted in this court are sent to the insular penitentiary or jail, and it is you duty to go and see such institutions, and make such recommendation as you see fit. It has been done several times, and the report transmitted to the Department of Justice at Washington, and there is no reason why you should not do it again. You may either go as a body or send a committee out to Arecibo to inspect the jail where any person convicted in this court may be incarcerated, .and make such recommendation for transmission to the Department of Justice as you see fit.
That is all the court cares to say; and presuming thatj without fear or favor, you will proceed to do your duty, you are requested to go with the marshal, who will show you your quarters, and you will govern yourselves accordingly.